Citation Nr: 1626824	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-31 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include degenerative joint disease.  

2.  Entitlement to service connection for a right knee disability, to include degenerative joint disease.  

3.  Entitlement to service connection for a left wrist disability, to include left wrist strain.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1977 to February 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board observes that in his November 2011 VA Form 9, the Veteran requested a Board hearing.  However, he failed to appear for the hearing scheduled in June 2015 and has not requested a new hearing.  Accordingly, his request for a Board hearing is deemed withdrawn pursuant to 38 C.F.R. § 20.704(d) (2015).  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's degenerative joint disease of the right ankle initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to his active military service.  

2.  The preponderance of the evidence is against a finding that the Veteran's left wrist strain initially manifested during, or is otherwise etiologically related to, his active military service.  






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for degenerative joint disease of the right ankle have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for entitlement to service connection for left wrist strain have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

	Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO provided pre-adjudication VCAA notice, by letter, in July 2011.  Thus, the Board finds that with respect to the Veteran's claims of entitlement to service connection for a right ankle and a left wrist disability, VA has fulfilled its duty to notify the Veteran.  




	Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims of entitlement to service connection for a right ankle and a left wrist disability.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service medical treatment records, and lay statements have been associated with the record.  

The Veteran was afforded a VA joints examination in September 2011.  A review of the examination report indicates that the examiner reviewed the Veteran's service and post-service medical records, conducted an examination of the Veteran, and offered medical opinions based on his examination of the Veteran, the Veteran's medical history, and the Veteran's contentions.  The September 2011 VA examination therefore appears to be both thorough and fully adequate, and an additional medical examination or opinion is not necessary to decide the instant claims of entitlement to service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

With respect to obtaining records, the Board notes that VA's duty to assist requires it to attempt to obtain relevant federal records, including those from the Social Security Administration (SSA).  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  The Board observes that according to a July 2014 VA examination report pertaining to a claim of entitlement to service connection for PTSD, which is not currently on appeal before the Board, the Veteran stated that he has received Social Security disability benefits for "blood clots" since 2011.  The Board therefore acknowledges that the record indicates that the Veteran might receive Social Security disability benefits.  Additionally, it does not appear that the RO has attempted to obtain any outstanding records from SSA.  However, given the Veteran's report of receiving disability benefits for blood clots, and the fact that the matters before the Board are entitlement to service connection for a musculoskeletal disorders involving the ankle and wrist, the Board finds that outstanding Social Security records, if any, are not pertinent to the instant appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1321-23 (2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").  Accordingly, VA's duty to assist does not require it to obtain the Veteran's SSA records prior to adjudicating the instant claims.  See id.  

As the Veteran has not identified any additional relevant evidence concerning his claims of entitlement to service connection for a right ankle and a left wrist disability, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claims is required for VA to comply with its duty to assist.  

II.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

The Veteran contends that he is entitled to service connection for a right ankle and a left wrist disability.  As set forth in a January 2012 statement, the Veteran maintains that he injured his right ankle and left wrist in 1978 at Fort Jackson and that he experiences pain at these locations.  

In an October 1977 report of medical history on entrance into service, the Veteran denied a history of broken bones, arthritis, or any bone, joint, or other deformities.  In a corresponding report of medical examination, the Veteran was clinically evaluated as normal with the exception of a vision defect and identifying body marks, scars, or tattoos.  

According to an August 1979 service treatment record, the Veteran complained of pain associated with sitting, standing, and lying.  The Veteran did not indicate a known reason for the pain, and the treatment record does not appear to specify the location of the pain.  The treating provider noted there was no step off or spasm, and the Veteran's gait, deep tendon reflexes, and straight-leg raising tests appeared to be within normal limits.  The assessment was mild strain.  

In September 1979, the Veteran complained of an injury to his left wrist and forearm.  The treating provider noted that he had a history of a fractured radius.  On physical examination, there was dislocation with edema.  The assessment was possible re-fracture.  The treatment plan included light duty and no physical training.  

As set forth in a December 1979 report of medical history for Chapter 13 purposes, the Veteran affirmed a history of broken bones.  The treating provider, in pertinent part, noted that the Veteran fractured his left wrist and right ankle, and had limited motion; however, the treating provider did not specify when the purported fractures occurred.  In a corresponding report of medical examination, the Veteran was clinically evaluated as normal, and there were no noted defects, abnormalities, or diagnoses.  Additionally, a December 1979 X-ray report of the Veteran's right ankle indicated there were no significant abnormalities.  

Following service, an October 2005 VA primary care treatment record notes that the Veteran's past medical history included "status post ankles bilateral basketball injury" and "status post wrist left."  There was no reported myalgia, arthralgia, swollen joints, leg cramps, or loss of muscle strength.  The Veteran's joints displayed a full range of motion (ROM) with no pain or contractures.  

The Board observes that VA treatment records dated between October 2010 and April 2011 indicate that the Veteran complained of left ankle pain since an in-service fracture in or around 1977.  The Board further notes that there is no indication that the references to the Veteran's left ankle injury or pain are a result of error by the various treating providers; based on the Veteran's reports, X-ray images were taken of his left ankle, and assessments pertaining to the Veteran's left ankle were rendered.  However, as none of these records include complaints of right ankle symptoms or information relevant to the history of the Veteran's claimed right ankle disability, the Board will not further address the records pertaining to the Veteran's left ankle.  

A May 2011 VA treatment record indicates that the Veteran complained of right ankle pain.  According to a May 2011 X-ray report, there were minimal degenerative changes of the right ankle, but no fracture or effusion.  The primary diagnostic code was minor abnormality.  

The Veteran was afforded a VA joints examination in September 2011.  With respect to his right ankle, the Veteran reported that he developed non-traumatic right ankle pain approximately one year prior.  The pain was described as intermittent, and it would typically last for eight to ten hours.  Symptoms associated with the Veteran's right ankle condition included pain, but no instability, stiffness, weakness, or incoordination.  The Veteran's right dorsiflexion ROM was to 20 degrees, and his right plantar flexion ROM was to 40 degrees.  There was no objective evidence of pain with active motion, nor was there objective evidence of pain or additional limitations after repetitive range of motion testing.  No flare-ups were noted, and there were no objective findings of instability or tendon abnormality.  The examiner gave a diagnosis of degenerative joint disease of the right ankle.  

With respect to his left wrist, the Veteran reported that he developed non-traumatic left wrist pain approximately three years prior and that he had previously fractured his left wrist in high school.  The Veteran's current complaint was occasional pain that occurred once monthly and would last approximately two hours.  Precipitating factors included cold weather and over-activity.  The Veteran's left dorsiflexion ROM was to 70 degrees, his left palmar flexion ROM was to 40 degrees, his left radial deviation ROM was to 20 degrees, and his left ulnar deviation ROM was to 40 degrees.  There was no objective evidence of pain with active motion, and following repetitive motion testing, there was neither objective evidence of pain nor any additional limitations in ROM.  Objective findings included lateral tenderness to palpation, and the examiner rendered a diagnosis of left wrist strain.  

The examiner opined that neither the Veteran's degenerative joint disease nor his left wrist strain was related to events that occurred in service.  As for the Veteran's right ankle, the examiner detailed that while the December 1979 report of medical history noted a history of right ankle fracture, a contemporaneous X-ray of the right ankle was negative for any defects or abnormalities.  The examiner provided that with respect to the Veteran's wrist, he was treated once during service for a left wrist injury, at which time it was noted that he had a prior history of a remote radial fracture when he was in high school.  The examiner added that no chronicity was established for the Veteran's conditions, stressing that he developed pain in the right ankle and left wrist approximately 30 years after service.  The examiner maintained that a lack of symptomatology was confirmed by an October 2005 VA treatment record noting that the Veteran denied arthralgia or swollen joints.  The examiner concluded that there was no relationship between the Veteran's military service and his current right ankle or left wrist disabilities.  

	Analysis

As noted above, to establish service connection, there must be evidence of: a current disability, an in-service incurrence or aggravation of a disease or injury, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  

Given the Veteran's diagnoses of degenerative joint disease of the right ankle and left wrist strain, the Shedden element of a current disability is met for the instant claims.  See id.  However, a veteran seeking disability benefits must generally establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  See id.  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection is not warranted for the Veteran's degenerative joint disease of the right ankle or for his left wrist strain, as the weight of the evidence is against a finding that these disabilities initially manifested during, or are otherwise etiologically related to, his active service.  

	Right Ankle

Although the Veteran has maintained that his degenerative joint disease of the right ankle manifested during, or is otherwise due to, active service, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the September 2011 VA examination report offers the most probative evidence regarding the question of whether the Veteran's degenerative joint disease is related to his active service.  

Aside from the December 1979 report of medical history, the Veteran's service treatment records do not document any complaints or treatment relating to the Veteran's right ankle.  As stressed by the September 2011 examiner, although the Veteran's December 1979 report of medical history includes a notation of fractured right ankle that was based on the Veteran's reported history, the December 1979 X-ray report noted no significant abnormalities concerning the Veteran's right ankle.  Further, as set forth by the September 2011 examiner, the medical evidence does not indicate any chronicity of relevant symptoms since the Veteran's active service.  At the September 2011 VA examination, the Veteran reported that he developed non-traumatic right ankle pain approximately one year prior.  According to the examiner, the fact that the Veteran denied arthralgia or swollen joints at an October 2005 VA treatment confirmed a lack of symptomatology pertaining to the Veteran's right ankle for approximately 30 years after service.  

The passage of many years between discharge from active service and the lack of medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the trier of fact should consider evidence of a prolonged period without medical complaint along with all of the relevant facts and available evidence).  By the Veteran's own account at the September 2011 VA examination, the onset date of his right ankle symptoms was in or around September 2010, one year prior to the examination, which is consistent with the Veteran's previous denial of arthralgia or swollen joints in October 2005.  In addition to the passage of time between the Veteran's active service and documentation of degenerative joint disease diagnosis or relevant symptoms, a December 1979 X-ray report indicates that there were no significant abnormalities concerning the Veteran's right ankle on separation from service.  

The Board finds the examiner's opinion highly probative because the examiner based his opinion on an examination of the Veteran and consideration of the relevant evidence of record, and provided a rationale for the opinion that the Veteran's degenerative joint disease of the right ankle is less likely than not related to his active service.  In particular, the examiner supported the opinion by noting the lack of evidence of a right ankle disability upon the Veteran's separation from service, and the Veteran's own reports as to the onset of symptoms in 2010, many years after his separation from service.  As the only competent medical evidence of record weighs against a finding that a nexus exists between an in-service disease or injury and the Veteran's degenerative joint disease, entitlement to service connection is not warranted on a direct basis.  

In reaching this conclusion, the Board has considered the Veteran's assertions and notes that there is no indication that the Veteran has medical training or expertise.  Thus, as a lay witness, the Veteran is competent to report on factors such as his medical history and observable symptomatology, such as pain, swelling, and stiffness.  See, e.g., Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Further, while recognizing that the Veteran denied symptoms such as arthralgia or swollen joints in October 2005, the Board has no reason to doubt the Veteran's current contention that he experiences pain at his right ankle.  Nevertheless, determining the potential cause(s) of degenerative joint disease, a type of arthritis, is beyond the scope of lay observation; thus, a determination as to the etiology of the Veteran's degenerative joint disease requires specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his degenerative joint disease.  See 38 C.F.R. § 3.159(a)(1) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  

Finally, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  In this instance, however, service connection for arthritis on a presumptive basis is not warranted.  The Board acknowledges that the Veteran has been given a diagnosis of degenerative joint disease of the right ankle.  However, the December 1979 X-ray taken shortly after his Chapter 13 medical examination indicates that the Veteran's right ankle showed no significant abnormalities, and there is no X-ray evidence of arthritis within one year of the Veteran's separation from active service.  Moreover, the record indicates that the Veteran did not develop right ankle pain until approximately 30 years after separation from service.  Accordingly, the record does not show evidence of degenerative joint disease manifesting within one year of the Veteran's separation from active service.  

In summary, there is no competent evidence of record suggesting that there exists a nexus between the Veteran's degenerative joint disease of the right ankle and his active duty service.  Accordingly, the weight of the evidence is against a finding that the Veteran's degenerative joint disease is caused by, or otherwise etiologically related to, his active service.  Additionally, presumptive service connection for the Veteran's degenerative joint disease of the right ankle is not warranted, as the evidence of record does not establish that the Veteran's disability manifested to a compensable degree within a year of his separation from service.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

	Left Wrist

Initially, the Board acknowledges that the record indicates that the Veteran might have fractured his left wrist prior to entering service.  Specifically, the September 1979 service treatment record notes that the Veteran had a history of a fractured radius, and as set forth in the September 2011 VA examination report, the Veteran reported that he fractured his left wrist in high school.  However, the Veteran underwent an examination for entry into active duty in October 1977 and was clinically evaluated as normal with the exception of a vision defect and identifying body marks, scars, or tattoos on the arm.  The only specific defect or diagnosis noted was defective distant vision.  Additionally, at the time of his examination, the Veteran denied a history of broken bones, arthritis, or bone, joint, or other deformities.  As there were no left wrist-related "defects, infirmities, or disorders" noted on the October 1977 examination report, it is presumed that the Veteran's left wrist was in sound condition on entrance into service.  38 C.F.R. § 3.304(b).  

The Board notes that although this presumption is rebuttable, VA must do so by showing clearly and unmistakably both that a disability existed prior to service, and that such disability was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096-97 (2004).  The Board concludes that VA cannot meet that burden here as there is no evidence that rises to that standard.  Although the Veteran reported that he fractured his left wrist prior to service, there is no objective evidence, such a pre-service medical evidence documenting such or a medical opinion that the Veteran had a fractured left wrist prior to service.  In this case, the Veteran's report alone does not constitute clear and unmistakable evidence.  As such, the presumption of sound condition is not rebutted and the Veteran's claim is one for service connection.  Wagner, 370 F.3d at 1096.  An unrebutted presumption of soundness does not necessarily lead to service connection for the disease or injury.  The claimant must still demonstrate a current disability and a nexus between the current disability and the injury or disease in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012).

While the Veteran maintains that his left wrist strain manifested during, or is otherwise due to, active service, this assertion is inconsistent with other, more probative evidence of record.  See Caluza, 7 Vet. App. at 511.  In rendering this conclusion, the Board finds that the September 2011 VA examination report offers the most probative evidence regarding the question of whether the Veteran's left wrist strain is related to his active service.  

As detailed above, the Veteran was treated for a left wrist/forearm injury while in service in September 1979, and he was assessed with a possible left wrist fracture.  Additionally, in his December 1979 report of medical history for Chapter 13 purposes, the Veteran affirmed that he had a history of broken bones, and based on the Veteran's report, the treating provider noted a left wrist fracture with limited motion.  Significantly, however, the December 1979 report of medical examination provides that the Veteran was clinically evaluated as normal in all aspects, and there were no noted defects or diagnoses.  The September 2011 examiner acknowledged the Veteran's in-service left wrist injury but stressed that the medical evidence does not demonstrate any chronicity of relevant symptoms following the Veteran's separation from active service.  During the September 2011 VA examination, the Veteran stated that he developed non-traumatic left wrist pain approximately three years prior.  According to the examiner, the fact that the Veteran denied arthralgia or swollen joints at an October 2005 VA treatment confirmed a lack of left wrist-related symptomatology for approximately 30 years after service.  

The Board finds the September 2011 VA examiner's opinion highly probative as it was based on consideration of the objective evidence of record to include a lack of finding of a left wrist injury, defect, or disorder in the December 1979 Chapter 13 examination report; the passage of almost 30 years between the Veteran's active service and the reported onset of left wrist pain; and the fact that the Veteran specifically denied any myalgia, arthralgia, or swollen joints in October 2005.  Cf. Maxon, 230 F.3d at 1333.  As noted above, the examiner provided a well-reasoned rationale to support the conclusion that is based on the relevant evidence of record.  Because the only competent evidence of record weighs against a finding that a nexus exists between an in-service disease or injury and the Veteran's left wrist strain, entitlement to service connection is not warranted on a direct basis.  

In reaching this conclusion, the Board has considered the Veteran's assertions, and as set forth above, the Veteran is competent to report his medical history and observable symptomatology.  See, e.g., Layno, 6 Vet. App. at 469-70.  Additionally, the Board finds no reason to doubt the Veteran's claim that he experiences left wrist pain.  However, while competent to report left wrist pain and stiffness, the Veteran is not competent to determine the possible causes of left wrist strain.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469-70.  Such determination requires specialized training, as it is beyond the scope of lay observation.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his left wrist strain.  See 38 C.F.R. § 3.159(a)(1).  

In summary, there is no competent evidence of record suggesting that there exists a nexus between the Veteran's left wrist strain and his active duty service.  Accordingly, the weight of the evidence is against a finding that the Veteran's left wrist strain is caused by, or otherwise etiologically related to, his active service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for degenerative joint disease of the right ankle is denied.  

Service connection for left wrist strain is denied.  


REMAND

The Veteran contends that he is entitled to service connection for a right knee disability.  As set forth in a January 2012 statement, the Veteran maintains that he injured his right knee in 1978 at Fort Jackson, and he experiences right knee pain.  Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As set forth in a June 2011 VA treatment record, the Veteran reported anterior knee pain, with the right knee being worse than the left.  The Veteran also complained of his knees "giving way" after walking for extended periods of time.  The impression was chondromalacia patella.  

According to the September 2011 VA examination report, the symptoms associated with the Veteran's right knee condition included giving way, pain, stiffness, swelling, and tenderness.  The examiner rendered a diagnosis of degenerative joint disease of the right knee and opined that this condition was not related to events that occurred in service.  

Based on a review of the September 2011 examination report, the Board finds that an additional medical opinion is necessary before adjudicating the Veteran's claim.  While the examiner rendered a diagnosis of degenerative joint disease, he failed to address the June 2011 impression of chondromalacia patella.  As such, clarification is needed regarding any right knee disorders that have been diagnosed at any time during the appeal period.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (providing that once VA undertakes an effort to provide an examination, it must ensure the examination was adequate).  

The Board observes that VA treatment records were last associated with the Veteran's claims file in September 2011.  On remand, the AOJ should obtain and associate with the Veteran's claim file any outstanding VA or private medical records pertaining to the Veteran's claimed right knee disability.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(2).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c), and obtain new VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, obtain an addendum opinion from the September 2011 VA examiner.  If this examiner is no longer available, obtain another opinion from an appropriate examiner to clarify and/or determine the nature and etiology of the Veteran's claimed right knee disability.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following inquiries, and all findings should be set forth in detail:

a.  The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed right knee disability that have been rendered at any time during the appeal period.  

In providing clarification regarding right knee diagnoses, the examiner should, at a minimum, note and discuss the June 2011 VA treatment record that includes an impression of chondromalacia patella.  

b.  For any diagnosis other than degenerative joint disease of the right knee that is identified, the examiner is asked to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the right knee disorder manifested in, or is otherwise etiologically related to, his active duty service.  

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity and symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed.  

3.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


